By Judge Jane Marum Roush
This case comes before the Court on a motion for discovery sanctions. The Court heard oral argument on September 2, 1994, and took the case under advisement. For the reasons set out below, the Court finds that without substantial justification, Defendant failed to observe two Orders compelling her to comply with discovery requests and is subject to sanctions.
The complainant in this case is Richard J. Tackels (“Complainant”). On August 29, 1993, he filed a Bill of Complaint for Divorce against defendant Susan Coleman Tackels (“Defendant”). An order was entered on August 5, 1994, directing Defendant to answer all interrogatories and respond to all requests for production of documents by August 9, 1994. Defendant sent Complainant an incomplete answer to interrogatories and a partial set of documents on August 18, 1994. An Agreed Order was entered on August 26, 1994, ordering Defendant to comply with Complainant’s discovery requests or to provide an answer as to why the request could not be answered. Also, the Order scheduled a hearing on Complainant’s request for discovery sanctions. Again, Defendant failed to comply with the discovery order.
Under Virginia law, a Court can sanction a party for failing to comply with a discovery order. See Rules Va. Sup. Ct. 4:12. Allowable sanctions include both prohibiting support of claims and introduction of evidence as well as monetary fines. In this case, given the Defendant’s unwarranted disobedience of the two discovery orders and the beginning of the equi*367table distribution trial on September 13,1994, several sanctions are necessitated.
Defendant will pay Complainant $3,087.00 for his attorney’s fees and costs incurred in pursuing discovery and discovery sanctions. Further, at trial Defendant is prohibited from introducing any exhibits supporting her claim or opposing Complainant’s claim for relief under the Code of Virginia §§ 20-107.1 and 20-107.3 that have not been produced as of September 2, 1994. Defendant is precluded from taking any position at trial contrary or in addition to her responses to answers to interrogatories as of September 2, 1994.